DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for handling conflicting frameworks.  More specifically, the independent claims recite configuring an application classloader for a mobile application, wherein the application classloader is a parent classloader of one or more application-defined classloaders; configuring a framework-defined classloader referencing a first framework that conflicts with a second framework; configuring a framework-termination classloader that is a parent classloader of the framework-defined classloader; replacing the application classloader with a new application classloader using a reflection function; determining a request for a class; determining, using the new application classloader, that the requested class is associated with the first framework; and processing, using the framework-defined classloader, the request for the class.  The prior art does not teach or render obvious the specifically recited implementation of various classloaders, particularly with regard to the limitation which recites, “a framework-defined classloader referencing a first framework that conflicts with a second framework, wherein the second framework is referenced by one or more of the application classloader or the one or more application-defined classloaders”.  The previously cited prior art teaches various methods and systems for handling conflicting frameworks and classes, but nowhere does any of the prior art disclose a method or system which anticipates or makes obvious the particular manner in which an application classloader is replaced, using a reflection function, with a new application classloader as described above.  The fact that the prior art does not teach or render obvious the instant application as recited in the independent claims has placed the aforementioned claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Akai et al. (“Method Shelters: Avoiding Conflicts among Class Extensions Caused by Local Rebinding,” 2012) discloses a method and system for implementing a new module system named method shelters to avoid conflicts among class extensions.
Wang et al. (“Do the Dependency Conflicts in My Project Matter?,” 2018) discloses the design and implementation of a dependency conflict (DC) detection tool using static analysis, Decca (Dependency Conflicts Assessment), to help avoid dependency conflict failures at runtime.
Burk et al. (US PGPUB 2017/0034075) discloses a method and system for providing a policy validation engine within a policy unification framework, wherein the application of heterogeneous policies from several frameworks may create conflicts, and the policy validation engine provides rules for resolving such issues within the framework.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/spe, art unit 2192/2194